DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 18, 2017. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2017/117004 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2020 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of typo in Fig. 4. The reference element 220 is cited as a “Receiver Control Chip” in the drawing. This element is cited as a “Transmitter Control Chip” in the Fig. 3 and in the Specification. The “Receiver Control Chip” is cited as the reference element 310 in the specification and both in Fig. 3 and Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent Application Publication 2020/0122830A1) in view of Li et al. (Chinese Patent Document Publication CN-205880217-U) hereinafter “Li”, and further in view of Tang (Chinese Patent Document Publication CN-204188806-U), hereinafter “Tang”.

In regards of claim 1, Andersen teaches an unmanned aerial vehicle (UAV) (Andersen paragraph [0073]: “Aerial vehicle 10 may be an unmanned aerial vehicle (UAV) or other flight capable robot”) comprising:
a housing (Andersen paragraph [0023]: “In some aspects, an aerial vehicle having a plurality of rotors, wherein each rotor is tilted to have a different thrust vector than the remaining plurality of rotors, includes a receptacle or "module bay" in its fuselage for receiving modules for configuring the aerial vehicle. One example of a module that can be received by the module bay is a battery power configuration module for configuring the aerial vehicle into a battery operated mode. In some examples, the battery power configuration module includes a battery (e.g., a lithium ion battery) and circuitry associated with battery power management”); and
a radar device mounted at the housing (Andersen paragraph [0073]: “The payload 11 may be a camera, radar or another type of surveillance, communication or other sensor required by an end user”) and including:
UAV mounted radar assembly”);
an antenna assembly arranged at the base and configured to rotate relative to the base around a rotation axis (Andersen paragraph [0035]: “the UAV may be equipped with one or more antennas”; paragraph [0192]: “Each UAV can use the flight control system to rotate and/or translate the UAV in space to scan a particular field of view, or use a gimbal mounted radar emitter to control beam direction. An aerial vehicle including a mounted radar assembly 1420 and a camera 1422 can be configured on a gimbal along the central axis of the vehicle”). 
Andersen does not teach a power transmitter assembly configured to convert first electric power into electromagnetic energy and transmit the electromagnetic energy; and a power receiver assembly disposed at a distance from the power transmitter assembly, the power receiver assembly being electrically connected to the antenna assembly and configured to rotate together with the antenna assembly, and the power receiver assembly being configured to receive the electromagnetic energy, convert the electromagnetic energy into second electric power, and deliver the second electric power to the antenna assembly.
Li teaches a power transmitter assembly configured to convert first electric power into electromagnetic energy and transmit the electromagnetic energy (Li paragraph [0023]: “the rotary ranging radar further includes a first coupling coil located on the base and a second coupling coil located on the rotating table; the first coupling coil is connected to Between the first communication unit and the primary coil”; paragraph [0074]: “The power supply unit 151 transmits power to the power receiving unit 152 by means of the power transmission channel between the primary coil 171 and the secondary coil 172: the power supply unit 151 provides AC power to the primary coil 171; the primary coil 171 generates alternating current according to the AC power The electromagnetic field, correspondingly, the secondary coil 172 induces a corresponding alternating current according to the alternating electromagnetic field, and transmits the alternating current to the power receiving unit 152. Therefore, the non-contact power supply between the power supply unit 151 and the power receiving unit 152 is realized through the power transmission channel between the primary coil 171 and the secondary coil 172”); and a power receiver assembly disposed at a distance from the power transmitter assembly, the power receiver assembly, being electrically connected to the antenna assembly (Li paragraph [0023]: “the second coupling coil is connected between the secondary coil and the second communication unit”(communication unit implies antenna)) and the power receiver assembly being configured to receive the electromagnetic energy, convert the electromagnetic energy into second electric power (Li paragraph [0074]: “The power supply unit 151 transmits power to the power receiving unit 152 by means of the power transmission channel between the primary coil 171 and the secondary coil 172: the power supply unit 151 provides AC power to the primary coil 171; the primary coil 171 generates alternating current according to the AC power The electromagnetic field, correspondingly, the secondary coil 172 induces a corresponding alternating current according to the alternating electromagnetic field, and transmits the alternating current to the power receiving unit 152”) and deliver the second electric power to the antenna assembly (Li paragraph [0074]: “the primary coil 171 generates alternating current according to the AC power, the electromagnetic field, correspondingly, the secondary coil 172 induces a corresponding alternating current according to the alternating electromagnetic field, and transmits the alternating current to the power receiving unit 152. Therefore, the non-contact power supply between the power supply unit 151 and the power receiving unit 152 is realized through the power transmission channel between the primary coil 171 and the secondary coil 172”; paragraph [0023]: “the second coupling coil is connected between the secondary coil and the second communication unit”(communication unit implies antenna)).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV of Andersen to include the power transmitter assembly and the power receiver assembly of Li in order to provide “power to the vehicle system electronics sub-systems…which in turn include both vehicle controls and, on-board sensors” (Andersen paragraph [0245]). As in UAV of Anderson, it is within the capabilities of one of ordinary skill in the art to include a power transmitter assembly configured to convert first electric power into electromagnetic energy and transmit the electromagnetic energy; and a power receiver assembly disposed at a distance from the power transmitter assembly, the power receiver assembly, and the power receiver assembly being configured to receive the electromagnetic energy, convert the electromagnetic energy into second electric power with the predicted result of supplying the power to the vehicle system electronics sub-systems as needed in Andersen.
Neither Andersen nor Li teach power receiver assembly configured to rotate together with the antenna assembly.
Tang teaches power receiver assembly configured to rotate together with the antenna assembly, (Tang paragraph [0009]: “A 360-degree rotating intelligent radar for detecting signals. The radar antenna unit includes a transmitting antenna unit and a receiving antenna unit; the transmitter and receiver of this radar are both installed on the bracket of the radar pot; the transmitter and the receivers are all equipped with a 360-degree rotating mechanism; the receivers are connected with a signal processing device”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson and Li to include the power receiver assembly being to rotate together with the antenna assembly of Tang in order “to scan a given field of view by rotating in a full circular scanning pattern” (Anderson paragraph [0192]). As in the UAV taught in combination by Anderson and Li, it is within the capabilities of one of ordinary skill in the art to use the power receiver assembly being configured to rotate together with the antenna assembly of Tang with the predicted result of enabling the UAV to “scan a given field of view by rotating in a full circular scanning pattern” as needed in Anderson.

In regards of claim 2, Anderson Li and Tang teach the claimed invention as shown above for the claim 1. 
Anderson further teaches the radar device further includes:
a rotor connected to the antenna assembly, to drive the antenna assembly to rotate around the rotation axis (Andersen paragraph [0192]: “Each UAV can, for example, be instructed to scan a given field of view by rotating in a full circular scanning pattern, or through a given angular range. A beam steering circuit device can be mounted on the UAV that can be programmed to perform scanning of a number of selectable scan areas or volumes at selectable resolution and signal amplitude… Each UAV can use the flight control system to rotate and/or translate the UAV in space to scan a particular field of view, or use a gimbal mounted radar emitter to control beam direction, or can also use electronic scanning alone or in combination with one or more of these scanning modes to control beam direction. An aerial vehicle including a mounted radar assembly 1420 and a camera 1422 can be configured on a gimbal along the central axis of the vehicle”). 
Andersen does not teach an electric motor arranged at the base, the electric motor being configured to drive the antenna assembly.
Li teaches an electric motor arranged at the base, the electric motor being configured to drive the antenna assembly (Li paragraph [0065]: “the rotary ranging radar 100 of this embodiment includes a base 110, a rotating table 120, a motor 130”; paragraph [0080]: “radio signal transmission is usually realized by an antenna”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include an electric motor arranged at the base, the electric motor being configured to drive the antenna assembly of Li in order “to scan a given field of view by rotating in a full circular scanning pattern” (Anderson paragraph [0192]). As in the UAV taught in combination by Anderson, Li and Tang it is within the capabilities of one of ordinary skill in the art to use an electric motor arranged at the base, the electric motor being configured to drive the antenna assembly of Li with the predicted result of enabling scan a given field of view by rotating in a full circular scanning pattern” as needed in Anderson.

In regards of claim 3, Anderson, Li and Tang teach the claimed invention as shown above for the claim 1. 
Anderson does not teach the power transmitter assembly includes a transmitter coil;
the power receiver assembly includes a receiver coil; and
the transmitter coil is disposed at a distance from the receiver coil.
Li teaches the power transmitter assembly includes a transmitter coil (Li Paragraph [0020]: “a primary coil on the base and a secondary coil on the rotating table; the primary coil is connected to the power supply unit”);
the power receiver assembly includes a receiver coil (Li Paragraph [0020]: “The secondary coil is connected to the power receiving unit; the primary coil and the secondary coil form an electric energy transmission channel between the primary coil and the secondary coil through a magnetic coupling”); and
the transmitter coil is disposed at a distance from the receiver coil (Li paragraph [0021]: “the primary coil and the secondary coil are arranged opposite to each other around the rotation axis of the rotating table”- at a distance).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify UAV taught in combination by Anderson, Li and Tang to further include the power transmitter assembly and the power receiver assembly coils of Li in order to in order to provide “power to the vehicle system electronics sub-systems…which in turn include both vehicle controls and, on-board sensors” (Andersen paragraph [0245]). As in UAV of Anderson, it is within the capabilities of one of ordinary skill in the art to include the power transmitter assembly including the transmitter coil; the power receiver assembly including the receiver coil; and the transmitter coil disposed at a distance from the receiver coil with the predicted result of supplying the power to the vehicle system electronics sub-systems as needed in Andersen.

In regards of claim 11, Anderson Li and Tang teach the claimed invention as shown above for the claim 2. 
Anderson does not teach the radar device further includes an antenna bracket supporting the antenna assembly;
the electric motor is configured to drive the antenna bracket to rotate;
the antenna assembly is configured to rotate together with the antenna bracket; and
the power receiver assembly is fixedly mounted at the antenna bracket.
Li teaches the electric motor is configured to drive the antenna bracket to rotate (Li paragraph [0065]: “the rotary ranging radar 100 of this embodiment includes a base 110, a rotating table 120, a motor 130, a power supply unit 151, a power receiving unit 152, a first communication unit 161, a second communication unit 162, an angle and A rotation speed measuring unit 180 and a plurality of optical distance measuring units 140”);
and the power receiver assembly is fixedly mounted at the antenna bracket (Li paragraph [0009]: “the power receiving unit, the second communication unit, and more The two optical ranging units are arranged on the rotating table”(fixedly mounted at the antenna bracket)).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include the electric motor configured to drive the antenna bracket to rotate and the power receiver assembly fixedly mounted at the antenna bracket as taught by Li in order “to scan a given field of view by rotating in a full circular scanning pattern” (Andersen paragraph [0192]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include the electric motor configured to drive the antenna bracket to rotate and the power receiver assembly fixedly mounted at the antenna bracket as taught by Li with the predicted result of enabling to scan a given field of view by rotating in a full circular scanning pattern as needed in Andersen.
Neither Anderson nor Li teach the radar device further includes an antenna bracket supporting the antenna assembly;
the antenna assembly is configured to rotate together with the antenna bracket;
Tang teaches the radar device further includes an antenna bracket supporting the antenna assembly (Tang paragraph [0009]: “The radar antenna unit includes a transmitting antenna unit and a receiving antenna unit; the transmitter and receiver of this radar are both installed on the bracket of the radar”);
the antenna assembly is configured to rotate together with the antenna bracket; (Tang paragraph [0004]: “an antenna device, including two or more antennas, and an antenna mounting device with multiple surfaces, so that the two or more antennas installed on the antenna installation device”; paragraph [0009]: “A 360-degree rotating intelligent radar for detecting signals. The radar antenna unit includes a transmitting antenna unit and a receiving antenna unit; the transmitter and receiver of this radar are both installed on the bracket of the radar pot; the transmitter and the receivers are all equipped with a 360-degree rotating mechanism; the receivers are connected with a signal processing device”; paragraph [0011]: “the receiver and the transmitter are installed on multiple surfaces including two or more antennas Surface; the normal vectors of the two or more antenna mounting surfaces are in different directions”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include an antenna bracket supporting the antenna assembly; the antenna assembly configured to rotate together with the antenna bracket; and the power receiver assembly fixedly mounted at the antenna bracket as taught by Tang in order “to scan a given field of view by rotating in a full circular scanning pattern” (Andersen paragraph [0192]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include an antenna bracket supporting the antenna assembly; the antenna assembly configured to rotate together with the antenna bracket; and the power receiver assembly fixedly mounted at the antenna bracket as taught by Tang with the predicted result of enabling to scan a given field of view by rotating in a full circular scanning pattern as needed in Andersen.

In regards of claim 12, Anderson Li and Tang teach the claimed invention as shown above for the claim 1. 
Anderson further teaches the radar device further includes a first wireless communication assembly and a second wireless communication assembly wirelessly communicatively coupled to the first wireless communication assembly;
the first wireless communication assembly is electrically connected to the antenna assembly (Anderson paragraph [0035]: “the UAV may be equipped with one or more antennas… The UAV includes receiver and transmission electronics to support a cellular communication network in which handheld mobile communication devices such as cell phones, tablets or other internet enabled wireless communication devices can used with the UAV to connect to the cellular network”; paragraph [0188]: “UAV radar assembly can be transmitted to a ground based processing system using the tether or by wireless transmission”; Fig. 26B Annex 1a);
the second wireless communication assembly is mounted at the base (Anderson paragraph [0261]: “The microprocessor 1830 and other control components may communicate via wireless signals…(more than one wireless control- “second wireless communication assembly”) or sensors, or a wireless data receiver or transceiver interface”; Fig. 20- Annex 1b) ; and
the first wireless communication assembly is configured to transmit information detected by the antenna assembly to the second wireless communication assembly and receive request instructions sent by the second wireless communication assembly (Anderson paragraph [0261]: “The microprocessor 1830 and other control components may communicate via wireless signals… Accordingly, in one embodiment, the microprocessor and/or other control components or sensors described herein may include wireless controls (more than one wireless control- “second wireless communication assembly”) or sensors, or a wireless data receiver or transceiver interface”; Fig. 20- Annex 1b).

    PNG
    media_image1.png
    716
    758
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    625
    754
    media_image2.png
    Greyscale

Annex 1a
Annex 1b
UAV Payload
Base and radar side Wireless units


In regards of claim 13, Anderson Li and Tang teach the claimed invention as shown above for the claim 12. 
Anderson further teaches the first wireless communication assembly includes:
an antenna; and a signal control chip electrically connected to the antenna and configured to control the antenna to transmit and receive data signals (Anderson paragraph [0035]: “the UAV may be equipped with one or more antennas… The UAV includes receiver and transmission electronics to support a cellular communication network”; paragraph [0200]: “UAV 1432 may transmit its acquired radar data relating to aerial objet”; paragraph [0201]: “UAV 1432 may provide radar data from tracking aerial object 1435 to network processor 1434”; paragraph [0278]: “The aerial vehicle may transmit the communication data received by the antennas 1901 to a carrier network”).

In regards of claim 17, Anderson Li and Tang teach the claimed invention as shown above for the claim 12. 
Anderson further teaches the second wireless communication assembly includes:
an antenna; and a signal control chip electrically connected to the antenna and configured to control the antenna to transmit and receive data signals (Anderson paragraph [0035]: “the UAV may be equipped with one or more antennas… The UAV includes receiver and transmission electronics to support a cellular communication network”; paragraph [0200]: “UAV 1432 may transmit its acquired radar data relating to aerial objet”; paragraph [0201]: “UAV 1432 may provide radar data from tracking aerial object 1435 to network processor 1434”; paragraph [0278]: “The aerial vehicle may transmit the communication data received by the antennas 1901 to a carrier network”).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Li, further in view of Tang and further in view of Lu et al. ("Wireless Charging Technologies: Fundamentals, Standards, and Network Applications," in IEEE Communications Surveys & Tutorials), hereinafter “Lu”.

	
In regards of claim 4, Anderson Li and Tang teach the claimed invention as shown above for the claim 3. 
Neither Anderson nor Li and nor Tang teach the power transmitter assembly further includes a transmitter control chip, a power supply circuit board, and a transmitter current adjustment circuit;
the power supply circuit board is electrically connected to the transmitter control chip and the transmitter current adjustment circuit, and is configured to supply power to the transmitter current adjustment circuit and the transmitter control chip;
the transmitter control chip is electrically connected to the transmitter current adjustment circuit and is configured to control the transmitter current adjustment circuit to convert a DC power into an AC power having a frequency within a preset frequency range;
the transmitter current adjustment circuit is electrically connected to the transmitter coil and is configured to deliver the AC power to the transmitter coil; and
the transmitter coil is configured to convert the AC power into the electromagnetic energy and transmit the electromagnetic energy.
Lu teaches the power transmitter assembly further includes a transmitter control chip, a power supply circuit board, and a transmitter current adjustment circuit;
the power supply circuit board is electrically connected to the transmitter control chip and the transmitter current adjustment circuit, and is configured to supply power to the transmitter current adjustment circuit and the transmitter control chip;

the transmitter current adjustment circuit is electrically connected to the transmitter coil and is configured to deliver the AC power to the transmitter coil; and
the transmitter coil is configured to convert the AC power into the electromagnetic energy and transmit the electromagnetic energy (Lu page 9 section C: “The transmitter side consists of… ii) a DC/DC converter, which alters the voltage of a source of DC from one level to another; and iii) a DC/AC inverter, which changes DC to AC. The receiver side is composed of i) an AC/DC rectifier, which converts high-frequency AC into DC, ii) a DC/DC converter, which tunes the voltage of the DC, and iii) a load”; page 14: “The authors in [243] and [244] built their prototype with integrated circuits. The authors in [243] introduced a Qi-compliant wireless charging system including a wireless power transmitter and a wireless power receiver. The power transmitter adopts a full-bridge resonant inverter and a full-bridge variable voltage regulator as the architecture”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to include the power transmitter assembly of Lu in order “to supply power from the uninterrupted source” (Anderson paragraph [0256]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to include the power transmitter assembly further includes a transmitter control chip, a power supply circuit board, and a transmitter current adjustment circuit;

the transmitter control chip is electrically connected to the transmitter current adjustment circuit and is configured to control the transmitter current adjustment circuit to convert a DC power into an AC power having a frequency within a preset frequency range;
the transmitter current adjustment circuit is electrically connected to the transmitter coil and is configured to deliver the AC power to the transmitter coil; and
the transmitter coil is configured to convert the AC power into the electromagnetic energy and transmit the electromagnetic energy with the predicted result of supplying power from the uninterrupted source as needed in Anderson.

In regards of claim 5, Anderson, Li, Tang and Lu teach the claimed invention as shown above for the claim 4. 
Neither Anderson nor Li and nor Tang teach the transmitter current adjustment circuit includes a transmitter current conversion circuit and a resonance circuit;
the transmitter current conversion circuit is configured to convert the DC power from the power supply circuit board into the AC power; and
the resonance circuit is configured to adjust the frequency of the AC power to be within the preset frequency range.
Lu teaches the transmitter current adjustment circuit includes a transmitter current conversion circuit and a resonance circuit (Lu page 14: “charger has three main functional units, i.e., resonator and matching circuit components, power conversion components, and signaling and control components”);
the transmitter current conversion circuit is configured to convert the DC power from the power supply circuit board into the AC power (Lu page 6: “The power transmission starts with the AC-to-DC conversion, followed by a DC-to-RF conversion …at the transmitter side”); and
the resonance circuit is configured to adjust the frequency of the AC power to be within the preset frequency range (Lu page 6: “Magnetic Resonance Coupling: Magnetic resonance coupling [51], as shown in Figure 5b, is based on evanescent wave coupling which generates and transfers electrical energy between two resonant coils through varying or oscillating magnetic fields”; page 15: “The power transmitter adopts a full-bridge resonant inverter and a full-bridge variable voltage regulator as the architecture”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li Tang and Lu to further include the transmitter current adjustment circuit including a transmitter current conversion circuit of Lu in order to “to supply power from the uninterrupted source” (Anderson paragraph [0256]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to include the transmitter current adjustment circuit includes a transmitter current conversion circuit and a resonance circuit;
the transmitter current conversion circuit is configured to convert the DC power from the power supply circuit board into the AC power; and


In regards of claim 6, Anderson, Li, Tang and Lu teach the claimed invention as shown above for the claim 4. 
Neither Anderson nor Li and nor Tang teach the preset frequency range is 120KHz-150KHz. 
Lu teaches the preset frequency range is 120KHz-150KHz (Lu table VI line 1, 3: “Frequency 110-205 kHz” covers the entire range).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li Tang and Lu to further use the preset frequency range is 120KHz-150KHz of Lu in order to “the non-contact power supply between the power supply unit and the power receiving unit” (Tong paragraph [0020]). As in the UAV taught in combination by Anderson, Li Tang and Lu, it is within the capabilities of one of ordinary skill in the art to use the preset frequency range is 120KHz-150KHz of Lu with the predicted result of non-contact power supply between the power supply unit and the power receiving unit as needed in Tong.

In regards of claim 7, Anderson Li and Tang teach the claimed invention as shown above for the claim 3. 
Anderson does not teach the power receiver assembly further includes a receiver control chip and a receiver current adjustment circuit;

the receiver control chip is electrically connected to the receiver current adjustment circuit and is configured to control the receiver current adjustment circuit to convert the AC power into a DC power; and
the receiver current adjustment circuit is electrically connected to the antenna assembly and is configured to deliver the DC power to the antenna assembly.
Li teaches the receiver current adjustment circuit is electrically connected to the antenna assembly and is configured to deliver the DC power to the antenna assembly (Li paragraph [0074]: “The power supply unit 151 transmits power to the power receiving unit 152 by means of the power transmission channel between the primary coil 171 and the secondary coil 172: the power supply unit 151 provides AC power to the primary coil 171; the primary coil 171 generates alternating current according to the AC power The electromagnetic field, correspondingly, the secondary coil 172 induces a corresponding alternating current according to the alternating electromagnetic field, and transmits the alternating current to the power receiving unit 152.
Therefore, the non-contact power supply between the power supply unit 151 and the power receiving unit 152 is realized through the power transmission channel between the primary coil 171 and the secondary coil 172”; paragraph [0078]: “The power receiving unit 152 is connected to the optical ranging unit 140 for providing electrical energy to the optical ranging unit 140.
The power receiving unit 152 converts the alternating current transmitted from the secondary coil 172 into a direct current, and then supplies it to the optical distance measuring unit 140 on the rotating table 120.
In addition, the power receiving unit 152 can also be connected to one or more electrical devices provided on the rotating table 120 to provide electrical energy for the electrical devices connected to it”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include the receiver current adjustment circuit electrically connected to the antenna assembly and configured to deliver the DC power to the antenna assembly of Li in order “to supply power from the uninterrupted source” (Anderson paragraph [0256]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include the receiver current adjustment circuit electrically connected to the antenna assembly and configured to deliver the DC power to the antenna assembly of Li with the predicted result of supplying power from the uninterrupted source as needed in Anderson.
Neither Anderson nor Li and nor Tang teach the power receiver assembly further includes a receiver control chip and a receiver current adjustment circuit;
the receiver coil is electrically connected to the receiver current adjustment circuit and is configured to convert the electromagnetic energy into an AC power and deliver the AC power to the receiver current adjustment circuit;

Lu teaches the power receiver assembly further includes a receiver control chip and a receiver current adjustment circuit;
the receiver coil is electrically connected to the receiver current adjustment circuit and is configured to convert the electromagnetic energy into an AC power and deliver the AC power to the receiver current adjustment circuit;
the receiver control chip is electrically connected to the receiver current adjustment circuit and is configured to control the receiver current adjustment circuit to convert the AC power into a DC power (Lu page 6: “After propagating through the air, the RF/microwave captured by the receiver rectenna are rectified into electricity again, through an RF-to-DC conversion.
The RF-to-DC conversion efficiency is highly dependent on the captured power density at receive antenna, the accuracy of the impedance matching between the antenna and the voltage multiplier, and the power efficiency of the voltage multiplier that converts the received RF signals to DC voltage”;
page 9, section C: “The receiver side is composed of i) an AC/DC rectifier, which converts high-frequency AC into DC, ii) a DC/DC converter, which tunes the voltage of the DC, and iii) a load”; Fig 10.- Annex 2).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li 
the receiver coil is electrically connected to the receiver current adjustment circuit and is configured to convert the electromagnetic energy into an AC power and deliver the AC power to the receiver current adjustment circuit;
the receiver control chip is electrically connected to the receiver current adjustment circuit and is configured to control the receiver current adjustment circuit to convert the AC power into a DC power of Lu in order “to supply power from the uninterrupted source” (Anderson paragraph [0256]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include the power receiver assembly further includes a receiver control chip and a receiver current adjustment circuit;
the receiver coil is electrically connected to the receiver current adjustment circuit and is configured to convert the electromagnetic energy into an AC power and deliver the AC power to the receiver current adjustment circuit;
the receiver control chip is electrically connected to the receiver current adjustment circuit and is configured to control the receiver current adjustment circuit to convert the AC power into a DC power of Lu with the predicted result of supplying power from the uninterrupted source as needed in Anderson.

    PNG
    media_image3.png
    676
    1021
    media_image3.png
    Greyscale

Annex 2. Wireless power transfer systems.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Li, further in view of Tang and further in view of Lu and further in view of Hsu et al. ("A Wireless Power Pickup Based on Directional Tuning Control of Magnetic Amplifier," in IEEE Transactions on Industrial Electronics, vol. 56, no. 7, pp. 2771-2781), hereinafter “Hsu”.
In regards of claim 8, Anderson Li and Tang teach the claimed invention as shown above for the claim 3. 
Neither Anderson nor Li and nor Tang teach the inductance value range of the transmitter coil is 8.5µH~11µH.
Lu teaches the inductance value range of the transmitter coil (Lu page 10: “The power transfer efficiency of a non-radiative charging system is highly dependent on the mutual inductance between two coils, the quality factor Q, and load matching factor. Mutual inductance of a coil pair indicates how a variation in one coil influences the induced current in the other coil. The mutual inductance between a coil pair is proportional to the geometric mean of the self-inductance of the two coils through a coupling coefficient. The coupling co-efficiency that reflects the tightness of coupling is determined by the alignment and distance, the ratio of diameters, and the shape of two coils. The quality factor Q is defined as the ratio of the energy stored in the resonator over the energy provided by a generator. Higher Q indicates a smaller rate of system energy loss during power transmission. Therefore, in a high Q power system, the oscillation/resonance decline slowly. The quality factor is affected by the self-inductance, resistance and intrinsic frequency, which mainly depend on the fabricated materials. The load matching factor mainly hinges on the distance. Since the resonance frequencies of a coil pair change as the gap varies, load matching factor measures how tight the resonance frequencies are matched. To tune the load matching factor for maintaining resonance frequency matching at varying distance existing, literature has proposed various solutions such as coupling manipulation, frequency matching, impedance matching, and resonator parameter tuning”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include the inductance value range of the transmitter coil of Lu in order to the “power management system on board UAV can be used to allocate power most efficiently” (Anderson paragraph [0216]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include the inductance value range of the transmitter coil as taught by Lu with the 
Neither Anderson nor Li, nor Tang and nor Lu explicitly teach the inductance value range is 8.5µH~11µH.
Hsu teach the inductance value range is 8.5µH~11µH (Hsu Fig. 13 the Ls2 axis range covers 8.5 µH -11 µH range).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li, Tang and Lu to further include the inductance value range of 8.5µH~11µH taught by Hsu in order to transfer “electrical energy between two resonant coils through varying or oscillating magnetic field” (Lu page 6 section 2). As in the UAV taught in combination by Anderson, Li, Tang and Lu, it is within the capabilities of one of ordinary skill in the art to further include the inductance value range of 8.5µH~11µH, as taught by Hsu with the predicted result efficient resonant power transfer as needed in Lu.

In regards of claim 9, Anderson Li and Tang teach the claimed invention as shown above for the claim 3. 
Neither Anderson nor Li and nor Tang teach the inductance value range of the receiver coil is 7.5µH~11µH.
Lu teaches the inductance value range of the receiver coil (Lu page 10: “The power transfer efficiency of a non-radiative charging system is highly dependent on the mutual inductance between two coils, the quality factor Q, and load matching factor. Mutual inductance of a coil pair indicates how a variation in one coil influences the induced current in the other coil. The mutual inductance between a coil pair is proportional to the geometric mean of the self-inductance of the two coils through a coupling coefficient. The coupling co-efficiency that reflects the tightness of coupling is determined by the alignment and distance, the ratio of diameters, and the shape of two coils. The quality factor Q is defined as the ratio of the energy stored in the resonator over the energy provided by a generator. Higher Q indicates a smaller rate of system energy loss during power transmission. Therefore, in a high Q power system, the oscillation/resonance decline slowly. The quality factor is affected by the self-inductance, resistance and intrinsic frequency, which mainly depend on the fabricated materials. The load matching factor mainly hinges on the distance. Since the resonance frequencies of a coil pair change as the gap varies, load matching factor measures how tight the resonance frequencies are matched. To tune the load matching factor for maintaining resonance frequency matching at varying distance existing, literature has proposed various solutions such as coupling manipulation, frequency matching, impedance matching, and resonator parameter tuning”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include the inductance value range of the receiver coil of Lu in order to the “power management system on board UAV can be used to allocate power most efficiently” (Anderson paragraph [0216]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include the inductance value range of the receiver coil as taught by Lu with the 
Neither Anderson nor Li, nor Tang and nor Lu explicitly teach the inductance value range is 7.5µH~11µH.
Hsu teach the inductance value range is 7.5µH~11µH (Hsu Fig. 13 the Ls2 axis range covers 7.5 µH ~11 µH range).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li, Tang and Lu to further include the inductance value range of 7.5µH~11µH taught by Hsu in order to transfer “electrical energy between two resonant coils through varying or oscillating magnetic field” (Lu page 6 section 2). As in the UAV taught in combination by Anderson, Li, Tang and Lu, it is within the capabilities of one of ordinary skill in the art to further include the inductance value range of 7.5µH~11µH, as taught by Hsu with the predicted result efficient resonant power transfer as needed in Lu.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Li, further in view of Tang and further in view of Reed et al. ("Coil Optimization Method for Electromagnetic Induction Systems," in IEEE Sensors Journal, vol. 13, no. 11), hereinafter “Reed”.
In regards of claim 10, Anderson Li and Tang teach the claimed invention as shown above for the claim 3. 
Neither Anderson nor Li and nor Tang teach the distance range between the transmitter coil and the receiver coil is 1.5mm~5mm.
Reed teaches the distance range between the transmitter coil and the receiver coil is 1.5mm~5mm (Reed page 4: “a system of two double-sided coils where the separation, δ, is now defined as the distance along the z-axis from the center of one double-sided coil to the other”; Fig 5 –Annex 3 horizontal axis range 1mm-14 mm covers the range 1.5mm~5mm).

    PNG
    media_image4.png
    379
    549
    media_image4.png
    Greyscale

Annex 3. The distance range between the transmitter coil and the receiver coil is the horizontal axis range.
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include the distance range between the transmitter coil and the receiver coil being 1.5mm~5mm of Reed in order to “the non-contact power supply between the power supply unit and the power receiving unit” (Tong paragraph [0020]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of .

Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Li, further in view of Tang and further in view of Phuyal et al. (U.S. Patent Application Publication 2018/0324662A1) hereinafter “Phuyal”.
In regards of claim 14, Anderson Li and Tang teach the claimed invention as shown above for the claim 13. 
Neither Anderson nor Li and nor Tang teach the antenna includes at least one of a WIFI wireless antenna or a Bluetooth wireless antenna. 
Phuyal teaches the antenna includes at least one of a WIFI wireless antenna or a Bluetooth wireless antenna (Phuyal paragraph [0008]: “drone-coupled user equipment(UE) is engaged in a flying state based upon one or more wireless signals transmitted by the drone-coupled UE”; paragraph [0040]: “In another example embodiment, the wireless communications interface 230 includes one or more wireless transceivers for communication in accordance with a local wireless communications protocol (e.g., WLAN or WiFi, WiFi Direct, Bluetooth, etc.) and/or one or more wireless transceivers for communication with a cellular RAN”; paragraph [0050]: “the communications device 400 includes transceiver circuitry configured to receive and/or transmit information 405. In an example, if the communications device 400 corresponds to a wireless communications device (e.g., UE 200), the transceiver circuitry configured to receive and/or transmit information 405 can include a wireless communications interface (e.g., LTE, 5G NR, Bluetooth, WiFi, WiFi Direct, LTE-Direct, etc.) such as a wireless transceiver and associated hardware (e.g., an RF antenna, a MODEM, a modulator and/or demodulator, etc.)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include a WIFI wireless antenna or a Bluetooth wireless antenna of Phuyal in order to “provide an additional way to communicate with the UAV from the ground” (Anderson paragraph [0212]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include a WIFI wireless antenna or a Bluetooth wireless antenna of Phuyal with the predicted result of providing an additional way to communicate with the UAV from the ground as needed in Anderson.

In regards of claim 15, Anderson Li and Tang teach the claimed invention as shown above for the claim 13. 
Neither Anderson nor Li and nor Tang teach the antenna includes a 2.4G wireless antenna or a 5G wireless antenna.
Phuyal teaches the antenna includes a 2.4G wireless antenna or a 5G wireless antenna (Phuyal paragraph [0008]: “drone-coupled user equipment (UE) is engaged in a flying state based upon one or more wireless signals transmitted by the drone-coupled UE”; paragraph [0050]: “the communications device 400 includes transceiver circuitry configured to receive and/or transmit information 405. In an example, if the communications device 400 corresponds to a wireless communications device (e.g., UE 200), the transceiver circuitry configured to receive and/or transmit information 405 can include a wireless communications interface (e.g., LTE, 5G NR, Bluetooth, WiFi, WiFi Direct, LTE-Direct, etc.) such as a wireless transceiver and associated hardware (e.g., an RF antenna, a MODEM, a modulator and/or demodulator, etc.)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include a 5G wireless antenna of Phuyal in order to “provide an additional way to communicate with the UAV from the ground” (Anderson paragraph [0212]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include a 5G wireless antenna of Phuyal with the predicted result of providing an additional way to communicate with the UAV from the ground as needed in Anderson.

In regards of claim 18, Anderson Li and Tang teach the claimed invention as shown above for the claim 17. 
Neither Anderson nor Li and nor Tang teach the antenna includes at least one of a WIFI wireless antenna or a Bluetooth wireless antenna, or the first antenna is a 2.4G wireless antenna or a 5G wireless antenna.
Phuyal teaches the antenna includes at least one of a WIFI wireless antenna or a Bluetooth wireless antenna, or the first antenna is a 2.4G wireless antenna or a 5G wireless antenna (Phuyal paragraph [0008]: “drone-coupled user equipment(UE) is engaged in a flying state based upon one or more wireless signals transmitted by the drone-coupled UE”; paragraph [0040]: “In another example embodiment, the wireless communications interface 230 includes one or more wireless transceivers for communication in accordance with a local wireless communications protocol (e.g., WLAN or WiFi, WiFi Direct, Bluetooth, etc.) and/or one or more wireless transceivers for communication with a cellular RAN”; paragraph [0050]: “the communications device 400 includes transceiver circuitry configured to receive and/or transmit information 405. In an example, if the communications device 400 corresponds to a wireless communications device (e.g., UE 200), the transceiver circuitry configured to receive and/or transmit information 405 can include a wireless communications interface (e.g., LTE, 5G NR, Bluetooth, WiFi, WiFi Direct, LTE-Direct, etc.) such as a wireless transceiver and associated hardware (e.g., an RF antenna, a MODEM, a modulator and/or demodulator, etc.)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include a WIFI wireless antenna or a Bluetooth wireless antenna of Phuyal in order to “provide an additional way to communicate with the UAV from the ground” (Anderson paragraph [0212]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include a WIFI wireless antenna or a Bluetooth wireless antenna of Phuyal with the predicted 

In regards of claim 19, Anderson Li and Tang teach the claimed invention as shown above for the claim 17. 
Neither Anderson nor Li and nor Tang teach the antenna includes a 2.4G wireless antenna or a 5G wireless antenna.
Phuyal teaches the antenna includes a 2.4G wireless antenna or a 5G wireless antenna (Phuyal paragraph [0008]: “drone-coupled user equipment (UE) is engaged in a flying state based upon one or more wireless signals transmitted by the drone-coupled UE”; paragraph [0050]: “the communications device 400 includes transceiver circuitry configured to receive and/or transmit information 405. In an example, if the communications device 400 corresponds to a wireless communications device (e.g., UE 200), the transceiver circuitry configured to receive and/or transmit information 405 can include a wireless communications interface (e.g., LTE, 5G NR, Bluetooth, WiFi, WiFi Direct, LTE-Direct, etc.) such as a wireless transceiver and associated hardware (e.g., an RF antenna, a MODEM, a modulator and/or demodulator, etc.)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include a 5G wireless antenna of Phuyal in order to “provide an additional way to communicate with the UAV from the ground” (Anderson paragraph [0212]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the .

Claims 16 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Li, further in view of Tang and further in view of Palfreyman (U.S. Patent Application Publication 2016/0282131A1), hereinafter “Palfreyman”.
In regards of claim 16, Anderson Li and Tang teach the claimed invention as shown above for the claim 13. 
Neither Anderson nor Li and nor Tang teach the antenna includes a plate antenna.
Palfreyman teaches the antenna includes a plate antenna (Palfreyman paragraph [0034]: “the antenna can be implemented as a moveable flat plate antenna”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include a plate antenna of Palfreyman in order to “have a uniform radiation pattern, transmitting and receiving signals in all directions.” (Anderson paragraph [0277]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include a plate antenna of Palfreyman with the predicted result providing a uniform radiation pattern, transmitting and receiving signals in all directions as needed in Anderson.

In regards of claim 20, Anderson Li and Tang teach the claimed invention as shown above for the claim 17. 
Neither Anderson nor Li and nor Tang teach the antenna includes a plate antenna.
Palfreyman teaches the antenna includes a plate antenna (Palfreyman paragraph [0034]: “the antenna can be implemented as a moveable flat plate antenna”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the UAV taught in combination by Anderson, Li and Tang to further include a plate antenna of Palfreyman in order to “have a uniform radiation pattern, transmitting and receiving signals in all directions.” (Anderson paragraph [0277]). As in the UAV taught in combination by Anderson, Li and Tang, it is within the capabilities of one of ordinary skill in the art to further include a plate antenna of Palfreyman with the predicted result providing a uniform radiation pattern, transmitting and receiving signals in all directions as needed in Anderson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
J. W. Hsu and A. P. Hu, "Determining the variable inductance range for an LCL wireless power pick-up," 2007 IEEE Conference on Electron Devices and Solid-State Circuits, Tainan, Taiwan, 2007, pp. 489-492, doi: 10.1109/EDSSC.2007.4450169;
D. Filip and D. Petreus, "Simulation of an inductive coupled power transfer system," IECON 2016 - 42nd Annual Conference of the IEEE Industrial Electronics Society, Florence, Italy, 2016, pp. 6559-6564, doi: 10.1109/IECON.2016.7793628; 
B. H. Waters, B. J. Mahoney, G. Lee and J. R. Smith, "Optimal coil size ratios for wireless power transfer applications," 2014 IEEE International Symposium on Circuits and Systems (ISCAS), Melbourne, VIC, Australia, 2014, pp. 2045-2048, doi: 10.1109/ISCAS.2014.6865567; 
M. Kavitha, P. B. Bobba and D. Prasad, "Effect of coil geometry and shielding on wireless power transfer system," 2016 IEEE 7th Power India International Conference (PIICON), Bikaner, India, 2016, pp. 1-6, doi: 10.1109/POWERI.2016.8077154;
Y. Wang, J. Song, L. Lin, X. Wu and W. Zhang, "Research on magnetic coupling resonance wireless power transfer system with variable coil structure," 2017 IEEE PELS Workshop on Emerging Technologies: Wireless Power Transfer (WoW), Chongqing, 2017, pp. 1-6, doi: 10.1109/WoW.2017.7959403; 
Xiaosheng Huang, Wei Chen and Qingbin Chen, "A design algorithm of circular transmitting coil to achieve uniform magnetic field distribution in WPT applications," 2015 IEEE 2nd International Future Energy Electronics Conference (IFEEC), Taipei, Taiwan, 2015, pp. 1-5, doi: 10.1109/IFEEC.2015.7361430;
F. Pellitteri, V. Boscaino, A. O. Di Tommaso, R. Miceli and G. Capponi, "Control subsystem design for wireless power transfer," 2014 International Conference on Renewable Energy Research and Application (ICRERA), Milwaukee, WI, USA, 2014, pp. 980-984, doi: 10.1109/ICRERA.2014.7016532;
LEE et al. U.S. Patent Application Publication 2015/0130409A1 teaches a wireless power transfer method, apparatus and system;
Martirosyan et al. U.S. Patent Application Publication 2018/0046187A1 teaches an unmanned aerial image capture platform; 
Clymer et al. U.S. Patent Application Publication 2010/0188304A1 teaches a communication system with broadband antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648